In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
PERRY CELLANA,           *
                         *                           No. 12-491V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: July 29, 2014
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which
                         *                           respondent does not object.
             Respondent. *
*********************
Elizabeth Muldowney, Rawls, McNelis & Mitchell, Richmond, VA, for Petitioner;
Lisa A. Watts, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 23, 2014, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended his
application to request $22,446.86, an amount to which respondent does not object.
The Court awards this amount.

       On August 7, 2012, Perry Cellana filed a petition for compensation alleging
that the influenza (“flu”) vaccine, which he received on October 7, 2009, caused
him to suffer from various neurologic injuries, to include autoimmune encephalitis
and a seizure. Petitioner received compensation based upon the parties’

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
stipulation. Decision, filed May 21, 2014. Because petitioner received
compensation, he is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       Petitioner seeks a total of $21,946.86 in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he incurred $500.00 in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $21,946.86 in the form of a check made payable to
           petitioner and petitioner’s attorney, Elizabeth Muldowney, for
           attorneys’ fees and other litigation costs available under 42 U.S.C. §
           300aa-15(e).

        b. A lump sum of $500.00, payable to petitioner, Perry Cellana, for
           costs he incurred in pursuit of his petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2